UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6733


KEITH D. GOODMAN,

                 Plaintiff – Appellant,

           v.

KIM RUNION; ELTON BROWN, Doctor; KRYM; SPRUILL, Doctor,

                 Defendants – Appellees,

           and

A. DAVID ROBINSON; J. LAFOON; Q. BIRCHETTE; MS. G. F.
SIVELS; G. ROBINSON; CASSANDRA TAYLOR; C. MAYES; C. BAILEY;
PRISON HEALTH SERVICES; GENE M. JOHNSON; HAROLD W. CLARKE;
JOHN JABE; FRED SHILLING; HARVARD STEPHENS, Doctor,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00079-GBL-IDD)


Argued:   December 6, 2016                   Decided:   January 25, 2017


Before GREGORY,     Chief   Judge,   and   TRAXLER   and   DIAZ,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED:  Erik R. Zimmerman, ROBINSON, BRADSHAW & HINSON, P.A.,
Chapel Hill, North Carolina, for Appellant.      Carlene Booth
Johnson, PERRY LAW FIRM, Dillwyn,    Virginia; Gary   Christopher
Jones, Jr., SINNOTT, NUCKOLS &        LOGAN, P.C.,    Midlothian,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Keith Goodman is an inmate in the custody of the Virginia

Department      of     Corrections     (“VDOC”).      He   brought     this       action

under 42 U.S.C. § 1983 against optometrists Dr. Elton Brown and

Dr. David Spruill, (together “Defendants”), claiming that they

were deliberately indifferent to his medical needs by refusing

to prescribe him contact lenses instead of eyeglasses to correct

his vision, in violation of the Eighth Amendment’s prohibition

against       cruel    and   unusual    punishment.        Goodman     appeals      the

district court’s grant of summary judgment to the Defendants, as

well     as    the      district   court’s     denial      of    his      motion    for

appointment of an expert witness and for discovery.                    We affirm.

                                          I.

       Prior to his incarceration, Goodman primarily wore contact

lenses to correct his condition of moderate myopia, commonly

known     as    nearsightedness.          From     2005    through        2008,    VDOC

optometrists          prescribed   Goodman     contact     lenses,     rather      than

eyeglasses, at his request.              According to Goodman, he avoided

wearing prescription eyeglasses because he believed that they

caused him to experience headaches.

       In January 2009, Dr. Elton Brown, the treating optometrist

at     Brunswick       Correctional     Center,    where        Goodman     had    been

transferred, evaluated Goodman’s vision and refused to prescribe

him contact lenses.          Under VDOC policy:

                                          3
       Contact lens[es] will be supplied when medically
       indicated.   Offenders wearing contact lens[es] when
       entering the system will be evaluated and allowed to
       keep the lenses if medically indicated. Offenders not
       meeting the criteria for contact lens[es] will be
       issued eyeglasses if needed.

J.A. 85.          The policy was based upon the VDOC’s understanding

“that there are a few ophthalmologic diseases which are improved

with contact lenses versus eyeglasses.”                      J.A. 81.           Absent that

medical determination, however, “eyeglasses, for the most part,

correct vision disorders, are easier to manage, and are less

expensive” than contact lenses.               J.A. 81-82.

       Dr. Brown “saw no indication of any medical need for Mr.

Goodman     to     be   prescribed       contact     lenses,      nor    any    reason     why

having      eyeglasses     instead       of   contact      lenses       would     cause    Mr.

Goodman      to     have   any    headaches         or    discomfort.”           J.A.     157.

According to Goodman, Dr. Brown told him that he would check

with    the       prison   warden    and      see    if    she     would       approve    the

prescription of contact lenses to correct Goodman’s vision, at

Goodman’s expense, notwithstanding the VDOC policy.                                However,

that request was denied, and Dr. Brown thereafter prescribed and

fitted Goodman with prescription eyeglasses.

       In     April     2009,     Goodman      visited       Dr.    Brown        again    and

complained of headaches which Goodman attributed to his wearing

his    eyeglasses.          Dr.     Brown     informed       Goodman       that    he     “had

excellent         vision   in     both    eyes      with    the    correction       of    his


                                              4
eyeglasses, and there was no medical reason for his level of

myopia, with only a minimum difference between the two eyes, to

cause headaches with his prescribed eyeglasses.”                        J.A. 158.     In

Dr. Brown’s judgment, “[t]here was no medical reason for Mr.

Goodman to be prescribed contact lenses instead of eyeglasses,

nor    any   medical    reason   for    switching         Mr.   Goodman   to   contact

lenses from eyeglasses to alleviate any headaches.”                         J.A. 158.

And    “because   [Dr.     Brown]      was       unable    to   verify    [Goodman’s]

headaches, he w[as] disallowed from prescribing anything other

than eyeglasses for [Goodman’s] needed vision-correction.”                          J.A.

39.

       In September 2009, Goodman was evaluated by Dr. Krym, the

VDOC    optometrist      at   Green     Rock       Correctional      Center,     where

Goodman had been transferred.                    Goodman alleged that Dr. Krym

likewise informed him that he could not prescribe contact lenses

to correct his vision.

       Goodman    was     subsequently            transferred      to     Greensville

Correctional Center.          In March 2010, Goodman was evaluated by

Dr. David Spruill, the prison optometrist at Greensville.                            Dr.

Spruill also found no medical indication for contact lenses.

According to Dr. Spruill, “[a]t no time, did I believe, in my

medical judgment, that anything to do with Mr. Goodman having

been prescribed eyeglasses instead of contact lenses was the

cause of any headaches, nor did I believe that prescribing Mr.

                                             5
Goodman contact lenses would alleviate any headaches.”                              J.A.

227.       Goodman subsequently requested that Prison Health Services

clarify to Dr. Spruill that the VDOC policy did not prohibit him

from prescribing contacts if medically indicated to alleviate

Goodman’s headaches.             In response, Goodman was advised by the

prison officials that “contact lenses can only be prescribed

when medically necessary.              According to your medical record you

do not have a clinical need for contacts.”                   J.A. 90.

       Noting      that   the    optometrist         had   stated    that   Goodman’s

headaches “were unrelated to the eyeglasses,” the VDOC medical

officials then referred Goodman to an outside ophthalmologist

“to    determine     what      [was]   causing       his   headaches,”      J.A.    79. 1

Goodman      was   seen   by     Dr.   Gupta    in    July   2011.      Goodman     has

provided      no   medical      evidence   or    other     information      about    the

results of his ophthalmology examination.                    However, he does not

assert that Dr. Gupta found his headaches to be causally related




       1
       An optometrist is “a health care provider who examines,
diagnoses, treats, and manages diseases and disorders of the
visual system, the eye, and associated structures, as well as
diagnosing related systemic conditions.”    Dorland’s Illustrated
Medical Dictionary 1331 (32nd ed. 2012). An ophthalmologist is
“a physician who specializes in the diagnosis and medical and
surgical treatment of diseases and defects of the eye and
related structures.”    Dorland’s Illustrated Medical Dictionary
1329 (32nd ed. 2012) (emphasis added).


                                           6
to his wearing eyeglasses and he continues to assert that he has

been denied contact lenses by the VDOC. 2

     Goodman thereafter filed this complaint under 42 U.S.C. §

1983 against various prison officials, alleging that they failed

to adequately respond to his vision and headache complaints.

Goodman    additionally      sued   the      three    optometrists    that    had

evaluated him - Dr. Brown, Dr. Spruill, and Dr. Krym - alleging

that they were deliberately indifferent to his serious medical

needs because they knew that his eyeglasses caused him to suffer

from headaches and nonetheless refused to prescribe him contact

lenses.    Goodman did not name Dr. Gupta, the ophthalmologist, as

a defendant.

     We previously affirmed the district court’s dismissal of

Goodman’s claims against the prison officials under 28 U.S.C. §

1915A(b)(1) and Fed. R. Civ. P. 12(b)(6) for failure to state a

claim.     See Goodman v. Johnson, 524 Fed. App’x. 887 (4th Cir.

2013)    (per   curiam).     Assuming       without     deciding   that   Goodman

suffered from a sufficiently serious medical need, however, we

reversed    the   district    court’s       dismissal    of   Goodman’s   claims



     2 Goodman’s father, a physician specializing in obstetrics
and gynecology, contacted the VDOC to advocate his son’s request
for contact lenses during this time period and has filed an
affidavit on his son’s behalf.    However, Dr. Goodman does not
claim to have evaluated or treated Goodman for his myopia, nor
does he specialize in optometry or ophthalmology.



                                        7
against the three optometrists because the VDOC policy alone

would   not    insulate       them    from       liability     if   their    treatment

otherwise rose to the level of deliberate indifference.

      On remand, the district court granted summary judgment to

Dr.   Brown   and     Dr.    Spruill    and        denied     Goodman’s     motion    for

summary judgment.           The district court dismissed Goodman’s claim

against Dr. Krym for lack of service.                  See Fed. R. Civ. P. 4(m).

This appeal followed.

                                            II.

      We review a district court’s grant of summary judgment de

novo, applying the same legal standards as the district court

and viewing the evidence in the light most favorable to the

nonmoving party.        See Martin v. Lloyd, 700 F.3d 132, 135 (4th

Cir. 2012).         “The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).            “Conclusory or speculative allegations

do not suffice” to defeat summary judgment, “nor does a mere

scintilla of evidence in support of [the non-moving party’s]

case” suffice.        Thompson v. Potomac Elec. Power Co., 312 F.3d
645, 649 (4th Cir. 2002) (internal quotation marks omitted).

      The   Eighth     Amendment       to    the     United    States     Constitution

prohibits prison officials from inflicting “cruel and unusual

punishments”     by    acting        with        deliberate     indifference     to    a

                                             8
prisoner’s       serious    medical      needs.         U.S.   Const.    amend.    VIII;

Estelle v. Gamble, 429 U.S. 97, 104 (1976).                         To prevail in a

medical needs case, the inmate must satisfy the two-pronged test

set forth in Farmer v. Brennan, 511 U.S. 825 (1994).

        First,     the     inmate     must        demonstrate      the    defendant’s

deliberate        indifference        to     an     “objectively         ‘sufficiently

serious’” medical need, Scinto v. Stansberry, 841 F.3d 219, 225

(4th Cir. 2016) (quoting Farmer, 51 U.S. at 834), “that has

either ‘been diagnosed by a physician as mandating treatment or

.   .   .   is    so    obvious   that     even     a   lay    person    would    easily

recognize        the    necessity    for     a     doctors’      attention.’”       Id.

(quoting Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)).

        Second, under the subjective prong, the inmate must prove

that the defendants “acted with a ‘sufficiently culpable state

of mind.’”        Id. (quoting Farmer, 511 U.S. at 834).                   The inmate

must show that the defendant “actually knew of and disregarded a

substantial risk of serious injury . . . or that they actually

knew of and ignored a . . . serious need for medical care.”

Young v. City of Mt. Ranier, 238 F.3d 567, 576 (4th Cir. 2001);

see also Scinto, 841 F.3d at 225.

        “Medical       malpractice    does        not   become     a    constitutional

violation merely because the victim is a prisoner.”                           Estelle,
429 U.S. at 106.           “Thus, a complaint that a physician has been

negligent in diagnosing or treating a medical condition does not

                                             9
state a valid claim.”           Id.      And “an inadvertent failure to

provide adequate medical care cannot be said to constitute an

unnecessary and wonton infliction of pain or to be repugnant to

the conscience of mankind.”           Id. at 105-06 (internal quotation

marks omitted); Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir.

1990)     (The    medical   provider’s       disregard    of    the    prisoner’s

serious medical needs must have been “so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be

intolerable      to   fundamental    fairness.”),    overruled        in   part   on

other grounds by Farmer, 511 U.S. at 837.

                                      III.

                                       A.

        Viewed in the light most favorable to Goodman, the record

creates no genuine issue of material fact to support Goodman’s

deliberate indifference claim against the Defendants.

        Even assuming, without deciding, that Goodman’s need for

vision correction and/or his subjective complaints of headaches

constituted an “objectively sufficiently serious medical need,”

there is no evidence that Defendants denied Goodman medically

necessary treatment or that their failure to provide alternative

treatment    in    the   form   of   contact    lenses    was   the    result     of

deliberate indifference on their part.

        Goodman has moderate myopia, which Defendants corrected to

20/20 vision by prescription eyeglasses.                 Goodman subjectively

                                       10
complained of headaches and informed Defendants of his opinion

that    such     headaches           were    causally          related         to     his    wearing

eyeglasses.           Defendants           independently            evaluated         and     treated

Goodman at two separate prisons, considered his complaint from

the    perspective         of    their       field      of    optometry,            and     found   no

medical basis upon which to believe that Goodman’s headaches

were    caused       by    his   eyeglasses            or    that    contact        lenses        would

alleviate       them.        According           to    Goodman’s        complaint,           a    third

optometrist, Dr. Krym, also evaluated Goodman and refused to

prescribe       contact      lenses.          And       because      the       optometrists         had

concluded that Goodman’s headaches were not causally related to

his prescription eyeglasses, VDOC medical personnel thereafter

referred       Goodman          to    an     ophthalmologist               for       a      follow-up

examination to determine the cause of Goodman’s headaches.

       Plainly,       Goodman        disagrees         with    the      Defendants’           medical

judgment that his headaches were not causally related to his

wearing    prescription              eyeglasses.             For    that       reason,       he    also

disagrees with their decision not to authorize the prescription

of    contact    lenses         under      the    VDOC       policy     as     being        medically

indicated       to        alleviate        such        headaches.              Generally,          such

“[d]isagreements           between      an       inmate      and    a   physician           over    the

inmate’s    proper         medical      care      do    not    state       a    §    1983     claim.”

Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985); see also

Russell    v.    Sheffer,        528 F.2d 318,      319    (4th       Cir.       1975)    (per

                                                  11
curiam)   (“Questions      of    medical         judgment       are     not    subject    to

judicial review.”).

     There is also insufficient evidence to support Goodman’s

theory that Defendants must have actually believed that Goodman

was experiencing headaches caused by his eyeglasses, but would

not say so because prison officials, notwithstanding the written

VDOC policy, had forbidden them from prescribing contact lenses

even if medically indicated.                In support, Goodman points to his

factual   allegations       that      Dr.    Brown       told    him    that    he   would

inquire as to whether the prison officials would allow Goodman

to obtain contacts at his own expense and that both Defendants

told him that they could not prescribe him contact lenses under

the VDOC policy and would face consequences if they did.

     At best, Goodman’s factual assertions might establish that

Defendants followed the VDOC policy and that Dr. Brown made an

effort on Goodman’s behalf to obtain an exception to the policy.

But there is no evidence that Dr. Brown told any prison official

that, in his medical judgment, contact lenses were medically

indicated under the policy as opposed to simply an appropriate

form of vision correction.             Nor is there any evidence that Dr.

Brown or Dr. Spruill were told by the prison officials that,

notwithstanding      the    VDOC      policy,        they       could    not    prescribe

contact   lenses     even       if,    in        their    medical        judgment,       the

prescription   was    indicated        to     prevent       headaches.          Moreover,

                                            12
Goodman’s theory is inconsistent with the undisputed fact that,

after both Defendants had concluded that Goodman’s subjective

complaints of headaches were not related to his prescription

eyeglasses,     the    VDOC    referred       Goodman     to    a     specialist     in

ophthalmology,       Dr.    Gupta,    for     evaluation       of    other   possible

causes for his headaches.            Accordingly, Goodman’s theory is much

too speculative and conclusory to defeat Defendants’ motion for

summary judgment.

                                        B.

     Goodman also appeals the district court’s denial of his

request for discovery and for appointment of an expert witness.

Goodman had sought to inquire into whether Defendants treated

non-prisoners     differently        than     prisoners    and       he   wanted    the

opportunity     to    obtain    a    medical     opinion       and    develop      other

evidence that would refute Defendants’ medical judgments.                            We

find no abuse of discretion in the district court’s rulings.

The discovery and expert opinions that Goodman sought might or

might not have substantiated his opinion that his headaches were

causally    related    to    his    wearing    prescription          eyeglasses,     but

they would not have supported his claim that Defendants were

subjectively aware of this causal relationship and yet, with

deliberate indifference thereto, issued medical opinions to the

contrary.    Accordingly, we affirm these rulings as well.



                                        13
                                IV.

     For the foregoing reasons, we affirm the district court’s

grant of summary judgment to the Defendants.    We also find no

reversible error in the district court’s orders denying Goodman

an expert witness and discovery. 3

                                                        AFFIRMED




     3 In the event that we reversed the grant of summary
judgment to Dr. Brown and Dr. Spruill, Goodman requested that we
also reverse the district court’s order dismissing his § 1983
deliberate-indifference claim against Dr. Krym for lack of
service and that we instruct the district court to appoint
counsel for Goodman on remand.   Because we affirm the grant of
summary judgment to Dr. Brown and Dr. Spruill, we do not address
these issues.



                                14